Title: To George Washington from Gouverneur Morris, 7 March 1788
From: Morris, Gouverneur
To: Washington, George

 

Dear Sir
Williamsburgh 7 March 1788

Enclosed with this you will receive two Books which I recd some considerable Time since at Richmond; but being then about to depart for this Place, brought them hither in the Hope of an Opportunity to send them direct to Mount Vernon. Failing in that Expectation, I now put them in the Office; as I recollect you will not have to pay the Postage which otherwise would be worth at least as much as the Books.
I should not forgive myself if I omitted this Occasion of congratulating with you on the Accession of Massachusetts to the new Constitution. This Event is in all Probability conclusive and gives to our Country the Chance for national Felicity. Should the new Government be set agoing speedily and well I verily beleive the political Situation of american Citizens, under the Presidency of the Man of their unanimous Choice will be the most happy in the World. Permit me to express the ardent Wish that Events so desirable may speedily take Place, and to assure you of my sincere and respectful Affection; in which, and in the proper Remembrances to Mrs Washington, Mr Morris begs Leave to join with Dr Sir your obedt & humble Servt

Gouv. Morris

